UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6424



MICHAEL A. DUNCAN,

                                            Plaintiff - Appellant,

          versus


STATE OF VIRGINIA; JOE FRANK, Virginia Bar
State Mayor (N.N.); NEWPORT NEWS CITY JAIL;
N.N.C.J. (DENTISTRY DEPARTMENT); MARK WARNER,
State of Virginia, Governor; CHUCK MOORE, N.
N. City Sheriff; MR. SHERMAN, Dentist of Jail;
CHARLES MOORE, Sheriff,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-02-1868-AM)


Submitted:   June 12, 2003                 Decided:   June 18, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael A. Duncan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Michael A. Duncan appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915A(b) (2000).     We have reviewed the record and find that this

appeal is frivolous.      Accordingly, we dismiss the appeal on the

reasoning of the district court.         See Duncan v. Virginia, No. CA-

02-1868-AM (E.D. Va. filed Feb. 19, 2003 & entered Feb. 20, 2003).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                 DISMISSED




                                    2